702 S.E.2d 9 (2010)
MARCUS
v.
BAC HOME LOANS SERVICING LP.
No. A10A0934.
Court of Appeals of Georgia.
September 21, 2010.
Corine Marcus, pro se.
*10 McCalla Raymer, Adam M. Silver, Melody R. Jones, Atlanta, for appellee.
SMITH, Presiding Judge.
Corine Marcus has filed a timely appeal from a dispossessory order. In order for us to address the merits of this appeal, however, we must have a sufficient record before us. As the appellant, Marcus bears the burden of providing such a record. See Hensley v. Young, 273 Ga.App. 687, 688, 615 S.E.2d 771 (2005). Generally, this requires either a transcript of the evidence or an authorized substitute. See OCGA § 5-6-41(g) & (i). Here, we have neither. The record consists only of the dispossessory warrant, Marcus' answer, in which she alleges a factual defense, scheduling notices, and the court's dispossessory order. Given the paucity of the record before us, we are unable to conduct meaningful appellate review of any alleged error. Under these circumstances, we must assume the trial court ruled correctly. See Harden v. Young, 268 Ga.App. 619, 620, 606 S.E.2d 6 (2004).
Judgment affirmed.
MIKELL and ADAMS, JJ., concur.